Exhibit 10.2




Schedule of Investors
 

 
Investor
 
# of
Shares
 
Aggregate Purchase Price
             
Heartland Group, Inc. on behalf of
Heartland Value Fund
   
400,000
 
$
3,400,000.00
                 
The Pinnacle Fund, LP
   
352,941
 
$
2,999,998.50
                 
MAC & CO
c/o Public Sector Pension Investment Board
Wellington Management Company, LLP
   
200,000
 
$
1,700,000.00
                 
ELL & CO
c/o Radian Group, Inc.
Wellington Management Company, LLP
   
23,000
 
$
195,500.00
                 
David Cumming
   
16,500
 
$
140,250.00
 


